DETAILED ACTION
The office action is a response to an application filed on  April 22,  2021, wherein claims 1-28 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,  the phrase "determining ...path loss" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
It is not clear on what basis the first device determines the path loss  when receiving a frame transmitted  from the second device.

Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "monitoring the medium for frames" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
It is not clear for which frames the first device is monitoring the medium in both the limitations. Also it is not clear monitoring the medium means is the first device waiting for ACK or NACK or a response  for transmitting the next frame to other devices. As per Fig 2 there are only four devices as per claim 9 how are fifth, sixth and seventh devices different from second, third , and fourth devices.

Claim 11 recites the limitation "... after transmitting the second frame, obtaining, at the first device, a third frame that requests that the second device transmit a response" in a third frame .  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the phrase " a third frame that requests..." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
It is not clear  “a third frame” in claim 11  and “the third frame” in claim 6 is the same frame what the applicant is referring. Further in claim 11 in second limitation “...in response to not obtaining a frame ... is not clear is to what “a frame” the  applicant is referring.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14-16, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Kasslin et. al. (Kasslin hereafter) (US 20110222408 A1) in view of Madhavan et al. (Madhavan hereafter) (US 20190089515 A1).

Regarding Claim 1,  Kasslin teaches A method of wireless communication, the method comprising:
obtaining, at a first device, a first frame transmitted by a second device in a medium, the first frame transmitted by the second device as a response frame for a third device (second device replies) (Kasslin; [0093] The first device sends a query to the second device asking whether the second device receives the packets transmitted by the third device....the second device replies that it does not receive packets transmitted by the third device or that the link performance is poor with the third device... );
determining, using the first frame, a path loss (poor link performance) along a wireless communication path between the first device and the second device (Kasslin; [0093]...the first device recognizes that a cooperative arrangement may be possible ... In order to set up a simultaneous transmissions mode, the first device may establish a device pair arrangement PAIR(STA1,STA2) with the second device by determining whether the second device has the capability to participate as a receiver device in a simultaneous transmissions mode arrangement ... [0107] ... The third device STA3 is shown receiving a packet from the first device STA1 that indicates the first device STA1 is communicating with the second wireless device STA2 that has poor link performance or is out of range of the third device STA3); and
Kasslin fails to explicitly teach, adjusting, based on the path loss, a transmission of a second frame from the first device to a fourth device in the medium.
However, in the same field of endeavor, Madhavan teaches, adjusting, based on the path loss (calculate path loss), a transmission of a second frame from the first device to a fourth device in the medium (Madhavan; [0049], [0091] FD-RTS frame 51 transmitted by terminal 1 is received by AP 11, other terminal 2 and the like... [0093] AP 11 may measure the reception power of FD-RTS frame 51, and calculate path loss “P.sub.Loss(STA1.fwdarw.AP)” from terminal 1 ...[0106] ...  terminal 2 can correctly receive data frame 55).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kasslin to include the above recited limitations as taught by Madhavan in order to receive the frame irrespective of the interference (Madhavan [0049]).

Regarding Claim 14,  Kasslin teaches A device comprising:
Hardware configured to obtain a first frame transmitted by a first device over a medium, the first frame transmitted by the first device as a response frame for a second device (second device replies) (Kasslin; [0093] The first device sends a query to the second device asking whether the second device receives the packets transmitted by the third device....the second device replies that it does not receive packets transmitted by the third device or that the link performance is poor with the third device... );
processor configured to determine, using the first frame, a path loss (poor link performance) along a wireless communication path between the first device and the second device (Kasslin; [0093]...the first device recognizes that a cooperative arrangement may be possible ... In order to set up a simultaneous transmission mode, the first device may establish a device pair arrangement PAIR(STA1,STA2) with the second device by determining whether the second device has the capability to participate as a receiver device in a simultaneous transmissions mode arrangement ... [0107] ... The third device STA3 is shown receiving a packet from the first device STA1 that indicates the first device STA1 is communicating with the second wireless device STA2 that has poor link performance or is out of range of the third device STA3); and
Kasslin fails to explicitly teach, adjust (calculate path loss), based on the path loss, a transmission of a second frame from the first device to a fourth device in the medium.
However, in the same field of endeavor, Madhavan teaches, adjust, based on the path loss, a transmission of a second frame from the first device to a fourth device in the medium (Madhavan; [0049], [0091] FD-RTS frame 51 transmitted by terminal 1 is received by AP 11, other terminal 2 and the like... [0093] AP 11 may measure the reception power of FD-RTS frame 51, and calculate path loss “P.sub.Loss(STA1.fwdarw.AP)” from terminal 1 ...[0106] ...  terminal 2 can correctly receive data frame 55).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kasslin to include the above recited limitations as taught by Madhavan in order to receive the frame irrespective of the interference (Madhavan [0049]).

Regarding Claim 18,  Kasslin teaches A method of wireless communication, method comprising:
Monitoring (sends a query) by a first device  a medium for frames, in response  to preparing  to transmit a first frame to a second device (Kasslin; [0093] The first device sends a query to the second device asking whether the second device receives the packets transmitted by the third device....the second device replies that it does not receive packets transmitted by the third device or that the link performance is poor with the third device... );
while monitoring the medium (poor link performance) and before transmitting the first frame, obtaining a second frame transmitted by a third device in the medium (Kasslin; [0095] ... when the third device STA3 begins by transmitting a first packet to the fourth device STA4, the first device STA1 will also receive the first packet and will recognize from its addresses that it is satisfies the condition for simultaneous transmission... From these values, the first device calculates the duration of the PPDU of both the first packet and the second packet) ; and
Kasslin fails to explicitly teach, adjusting a transmission of the first frame to the second device in the medium based on obtaining the second frame. 
However, in the same field of endeavor, Madhavan teaches, adjusting a transmission of the first frame to the second device in the medium based on obtaining the second frame. (Madhavan; [0049], [0091] FD-RTS frame 51 transmitted by terminal 1 is received by AP 11, other terminal 2 and the like... [0093] AP 11 may measure the reception power of FD-RTS frame 51, and calculate path loss “P.sub.Loss(STA1.fwdarw.AP)” from terminal 1 ...[0106] ...  terminal 2 can correctly receive data frame 55).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kasslin to include the above recited limitations as taught by Madhavan in order to receive the frame irrespective of the interference (Madhavan [0049]).

Regarding Claim 2, Kasslin-Madhavan teaches The method of claim 1, 
Kasslin teaches wherein the first device and the fourth device are part of a first wireless network (Kasslin; [0092] FIG. 1A is an example network diagram of four wireless devices in a wireless local area network with a first device monitoring other wireless devices operating in the first device's coverage area ); and 
the second device and the third device are part of a second wireless network that is different from the first wireless network (Kasslin; [0092] ... The STA1 and STA2 may be in one network and STA3 & STA4 may be in another network.).

Regarding Claim 3, Kasslin-Madhavan teaches The method of claim 1, 
Kasslin fails to explicitly teach wherein adjusting the transmission of the second frame includes delaying transmission of the second frame.
However, in the same field of endeavor, Madhavan teaches, wherein adjusting the transmission of the second frame includes delaying transmission of the second frame (Madhavan; [0072] Upon receipt of a frame (FD-RTS frame described later) for request for full-duplex uplink transmission to be made from the terminal, controller 25 determines full-duplex parameter information, such as the start timing of full duplex communication (start time point etc.), the packet length ... Controller 25 generates a frame (FD-CTS frame described later) in which the determined parameter information is set, and broadcasts or multicast-transmits the frame through transmitter 22 a certain time period).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kasslin to include the above recited limitations as taught by Madhavan in order to receive the frame irrespective of the interference (Madhavan [0049])

Regarding Claim 4, Kasslin-Madhavan teaches The method of claim 1, 
Kasslin fails to explicitly teach wherein adjusting the transmission of the second frame includes adjusting a power of transmission of the second frame
However, in the same field of endeavor, Madhavan teaches, wherein adjusting the transmission of the second frame includes adjusting a power of transmission of the second frame (Madhavan; [0080] Transmitter 32 extracts a signal component in a desired band from the analog signal, and causes an amplifier to amplify the extracted signal. Transmitter 32 then transmits the amplified signal via antennas 31-1 to 31-N. When the MCS is designated by controller 35, transmitter 32 encodes and modulates the frame or packet on the basis of MCS. When the transmission power is designated by controller 35, transmitter 32 adjusts the operation of the amplifier so as to achieve transmission with this transmission power).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kasslin to include the above recited limitations as taught by Madhavan in order to receive the frame irrespective of the interference (Madhavan [0049])

Regarding Claim 5 and 16, Kasslin-Madhavan teaches The method of claim 4 and 14, 
Kasslin fails to explicitly teach further comprising determining potential interference at the second device from the transmission of the second frame to the fourth device based on the path loss, wherein the power of the transmission of the second frame is adjusted based on the potential  interference.
However, in the same field of endeavor, Madhavan teaches, determining potential interference at the second device from the transmission of the second frame to the fourth device based on the path loss (Madhavan; [0084] ... controller 35 measures the reception power for the FD-RTS frame, and calculates the path loss from the other terminal to this terminal), wherein the power of the transmission of the second frame is adjusted based on the potential  interference (Madhavan; [0084] ... Controller 35 may preliminarily calculate the path loss from another terminal to the own terminal, and the path loss from AP 11 to the own terminal, and store the value of at least one concerned in the internal buffer. In this case, the value of at least one concerned having been preliminarily calculated may be read from the buffer, and set in the response frame (e.g., FD-CTS frame)). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kasslin to include the above recited limitations as taught by Madhavan in order to receive the frame irrespective of the interference (Madhavan [0049])

Regarding Claim 15, Kasslin-Madhavan teaches The device of claim 14 
Kasslin fails to explicitly teach  wherein adjusting the parameters for transmission of the second frame includes one or more of: adjusting a time for transmission of the second frame, adjusting a power of transmission of the second frame, and adjusting a frequency segment of the medium used for transmission of the second frame.
However, in the same field of endeavor, Madhavan teaches wherein adjusting the parameters for transmission of the second frame includes one or more of: adjusting a time for transmission of the second frame (Madhavan; [0072] Upon receipt of a frame (FD-RTS frame described later) for request for full-duplex uplink transmission to be made from the terminal, controller 25 determines full-duplex parameter information, such as the start timing of full duplex communication (start time point etc.), the packet length ... Controller 25 generates a frame (FD-CTS frame described later) in which the determined parameter information is set, and broadcasts or multicast-transmits the frame through transmitter 22 a certain time period), adjusting a power of transmission of the second frame (Madhavan; [0080] Transmitter 32 extracts a signal component in a desired band from the analog signal, and causes an amplifier to amplify the extracted signal. Transmitter 32 then transmits the amplified signal via antennas 31-1 to 31-N. When the MCS is designated by controller 35, transmitter 32 encodes and modulates the frame or packet on the basis of MCS. When the transmission power is designated by controller 35, transmitter 32 adjusts the operation of the amplifier so as to achieve transmission with this transmission power), and adjusting a frequency segment of the medium used for transmission of the second frame (Madhavan; [0053] ...L-STF, L-LTF, and L-SIG are fields that can be recognized by terminals of legacy standards such as IEEE 802.11 b/a/n/ac and the like, and pieces of information such as information for signal detection, information for frequency correction (or reception power measurement or propagation path estimation), transmission rate (MCS (Modulation and Coding Scheme)), and the like are stored therein).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kasslin to include the above recited limitations as taught by Madhavan in order to receive the frame irrespective of the interference (Madhavan [0049]).

Claim 6,  is rejected under 35 U.S.C. 103 as being unpatentable over Kasslin-Madhavan in view of Lee et al. (Lee hereafter)(US 20220182866 A1).

Regarding Claim 6, Kasslin-Madhavan teaches The method of claim 1, 
Kasslin-Madhavan fails to explicitly teach wherein adjusting the transmission of the second frame  includes adjusting a frequency segment of the medium used for transmission of the second frame
However, in the same field of endeavor, Lee teaches, wherein adjusting the transmission of the second frame  includes adjusting a frequency segment of the medium used for transmission of the second frame (Lee; [0114] ...the UE may perform SL congestion control by using a method of adjusting a level of transmit power, ... adjusting a transmission RB size (MCS coordination),). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kasslin-Madhavan to include the above recited limitations as taught by Lee in order to perform SL congestion control (Lee; [0114]).

Claim 7,  is rejected under 35 U.S.C. 103 as being unpatentable over Kasslin-Madhavan in view of Kim et al. (Kim hereafter) (US 11387973 B2).

Regarding Claim 7, Kasslin-Madhavan-Lee teaches The method of claim 6,
Kasslin-Madhavan-Lee fails to explicitly teach further comprising before obtaining the first frame, obtaining, at the first device, a third frame from the third device, the third frame requesting a response from the second device, wherein the frequency segment of the medium used for transmission of the second frame is adjusted based on data in the third frame
However, in the same field of endeavor, Kim teaches, further comprising before obtaining the first frame, obtaining, at the first device, a third frame from the third device, the third frame requesting a response from the second device, wherein the frequency segment of the medium used for transmission of the second frame is adjusted based on data in the third frame (Kim; [Col 15 lines 41-54]The SCell configuration message may include at least the information on the center frequency of the SCell and related information ... Indicator indicating recommended transmission format fulfilling 10% of bit error rate).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kasslin-Madhavan-Lee to include the above recited limitations as taught by Kim in order to configure an SCell (Kim; [Col 15 lines 36-37]).

Claim 8,  is rejected under 35 U.S.C. 103 as being unpatentable over Kasslin-Madhavan in view of Sugaya (Sugaya  hereafter) (US 20210391949 A1).

Regarding Claim 8, Kasslin-Madhavan teaches The method of claim 1, 
Kasslin-Madhavan fails to explicitly teach further comprising before obtaining the first frame, monitoring the medium for frames in response to preparing to transmit the second frame to the fourth device, wherein the first frame is obtained during the monitoring of the medium for frames.
However, in the same field of endeavor, Sugaya teaches, before obtaining the first frame, monitoring the medium for frames in response to preparing to transmit the second frame to the fourth device, wherein the first frame is obtained during the monitoring of the medium for frames. (Sugaya; [0098-0105] ... the communicating device 10Tx and the communicating device 10Rx are configured to grasp usable frequency channels from moment to moment by monitoring the conditions of the other frequency channels (frequency channels f1, f2, and f4) during the data transmission).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kasslin-Madhavan to include the above recited limitations as taught by Sugaya in order to grasp usable frequency channels (; [0098]).

Claim 9,  is rejected under 35 U.S.C. 103 as being unpatentable over Kasslin-Madhavan in view of Sandervich et. al. (Sandervich hereafter) (US 20160202344 A1) and  in further view of Morioka et. al. (Morioka hereafter) (US 20200280877 A1) and Mansfield et. al. (Mansfield hereafter) (US 6301249 B1).

Regarding Claim 9, Kasslin-Madhavan teaches The method of claim 1, further comprising:
Kasslin-Madhavan fails to explicitly teach after transmitting the second frame, monitoring the medium for frames in response to preparing to transmit a third frame to a fifth device
However, in the same field of endeavor, Sanderovich teaches, after transmitting the second frame, monitoring the medium for frames in response to preparing to transmit a third frame to a fifth device (Sanderovich; [0066] ...The signal detector 318 may detect such signals as total energy, energy per subcarrier per symbol, power spectral density and other signals. The wireless device 302 may also include a digital signal processor (DSP) 320 for use in processing signals.);
Kasslin-Madhavan-Sanderovich fails to explicitly teach while monitoring the medium for frames, obtaining, at the first device, a fourth frame from a sixth device, the fourth frame requesting a response from a seventh device
However, in the same field of endeavor, Jain teaches, while monitoring the medium for frames, obtaining, at the first device, a fourth frame from a sixth device, the fourth frame requesting a response from a seventh device (Morioka; [0122] ...  monitors a usage status of the medium (band occupied by the packet 100) for a predetermined time before packet transmission and detects other signals, i.e., when another user uses the medium, the processing procedure ); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kasslin-Madhavan-Sanderovich to include the above recited limitations as taught by Jain in order to suppress transmission” includes spatial reuse transmission (Morioka; [0122]).
Kasslin-Madhavan-Sanderovich- Morioka fails to explicitly teach, in response to not obtaining a frame from the seventh device acknowledging the fourth frame, transmitting the third frame to the fifth device
However, in the same field of endeavor, Mansfield teaches, in response to not obtaining a frame from the seventh device acknowledging the fourth frame, transmitting the third frame to the fifth device (Mansfield; [Col 2 lines 20-23] ...Receipt of the nack478 triggers the entity transmitting the packet data to transmit the fourth frame a second time (message 80)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kasslin-Madhavan-Sanderovich- Morioka to include the above recited limitations as taught by Mansfield in order for successful transmission (Mansfield; [Col 2 line 25]).

Claim 10,  is rejected under 35 U.S.C. 103 as being unpatentable over Kasslin-Madhavan-Sanderovich- Morioka-Mansfield in view of  Wang et al. (Wang hereafter) (US 20200336993 A1).

Regarding Claim 10, Kasslin-Madhavan-Sanderovich- Morioka-Mansfield teaches The method of claim 9,
Kasslin-Madhavan-Sanderovich- Morioka-Mansfield fails to explicitly teach, wherein one or more of: the fourth device and the fifth device are the same devices, the second device and the seventh device are the same device, and the third device and the sixth device are the same device
 However, in the same field of endeavor, Wang teaches, wherein one or more of: the fourth device and the fifth device are the same devices, the second device and the seventh device are the same device, and the third device and the sixth device are the same device (Wang; [0035] FIGS. 2A to 2E are a sequence of diagrams showing operations of a wireless system 200 that includes STAs 204-0 to -2. STAs (204-0 to -2) can communicate wirelessly with one another according to a predetermine standard or protocol. Such communications can include the transmission and reception of data frames or packets. Each STA can include its own PL section 210-0 to -2. PL sections (210-0 to -2) can each include a calculation section 212-0 to -2 and a data received section 214-0 to -2).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Fodor to include the above recited limitations as taught by Wang in order to reducing the effects of IMD (Wang; [0044]).

Claim 11,  is rejected under 35 U.S.C. 103 as being unpatentable over Kasslin-Madhavan in view of Choi et al. (Choi  hereafter) (US 20060018295 A1) and in further view of Nabetani et al.  (Nabetani hereafter) (US 20170070267 A1).

Regarding Claim 11, Kasslin-Madhavan teaches The method of claim 1,
Kasslin-Madhavan fails to explicitly teach further comprising after transmitting the second frame, obtaining, at the first device, a third frame that requests that the second device transmit a response
However, in the same field of endeavor, Choi teaches, after transmitting the second frame, obtaining, at the first device, a third frame that requests that the second device transmit a response (Choi; [0018] ... receiving a first frame including an identifier of a first device which requests location tracking of a second device and an identifier of the second device from the wireless network by the second device; and transmitting a second frame including the identifier of the first device, the identifier and the time information of the second device to the wireless network by the second device, as the response of the first frame); and 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kasslin-Madhavan to include the above recited limitations as taught by Choi in order to track location (Choi; [0018]).
Kasslin-Madhavan-Choi fails to explicitly teach in response to not obtaining a frame from the second device acknowledging the third frame, transmitting a fourth frame to the fourth device
However, in the same field of endeavor, Nabetani teaches, in response to not obtaining a frame from the second device acknowledging the third frame, transmitting a fourth frame to the fourth device (Nabatani; [0165] ... Although the wireless terminal 1 failed in transmitting the data frame 51, it transmits not the retransmission frame of the data frame 51 but a new data frame 66).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kasslin-Madhavan-Choi to include the above recited limitations as taught by Nabetani in order to perform the MU-MIMO transmission  (Nabetani; [0165]).

Claims 12 and 22,  is rejected under 35 U.S.C. 103 as being unpatentable over Kasslin-Madhavan in view of Fodor et al. (Fodor hereafter) (US 20210410183 A1) .

Regarding Claim 12 and 22, Kasslin-Madhavan teaches The method of claim 1 and 18, 
Kasslin-Madhavan fails to explicitly teach, further comprising: after transmitting the second frame, obtaining, at the first device, a third frame transmitted  by a fifth device
determining, using the third frame, a second path loss along a second wireless communication path between the first device and the fifth device.
based on the second path loss, transmitting a fourth frame to a sixth device in the medium without adjustment
However, in the same field of endeavor, Fodor teaches, after transmitting the second frame, obtaining, at the first device, a third frame transmitted  by a fifth device (Fodor; [0085] ... a first transmission from a neighbor node wherein the transmission indicates the presence of a second transmission); 
determining, using the third frame, a second path loss along a second wireless communication path between the first device and the fifth device (Fodor; [0086] ... The carrier sensing operation can be in its simplest form detecting the first transmission as an energy based transmission which is concurrently transmitted with a second beamforming transmission); and
based on the second path loss, transmitting a fourth frame to a sixth device in the medium without adjustment (Fodor; [0086] ... The carrier sensing operation in this case determines the carrier to be busy while the first transmission is detected and clear or idle when the first transmission ceases. In other embodiments the first transmission indicates the presence of a second transmission by indicating the start of the second transmission. In some examples the start of the second transmission is at a predefined period after the first transmission. In further examples a third transmission can be received to indicate the end of the second transmission.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kasslin-Madhavan to include the above recited limitations as taught by Fodor in order to exchange of information may occur via radio transmissions (Fodor; [0090]).

Claim 13,  is rejected under 35 U.S.C. 103 as being unpatentable over Kasslin-Madhavan-Fodor in view of Wang et al. (Wang hereafter) (US 20200336993 A1) .

Regarding Claim 13, Kasslin-Madhavan-Fodor teaches The method of claim 12,
Kasslin-Madhavan-Fodor fails to explicitly teach, wherein one or more of: the second device and the fifth device are the same devices and the fourth device and the sixth device are the same device.
 However, in the same field of endeavor, Wang teaches, wherein one or more of: the second device and the fifth device are the same devices and the fourth device and the sixth device are the same device (Wang; [0035] FIGS. 2A to 2E are a sequence of diagrams showing operations of a wireless system 200 that includes STAs 204-0 to -2. STAs (204-0 to -2) can communicate wirelessly with one another according to a predetermine standard or protocol. Such communications can include the transmission and reception of data frames or packets. Each STA can include its own PL section 210-0 to -2. PL sections (210-0 to -2) can each include a calculation section 212-0 to -2 and a data received section 214-0 to -2).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kasslin-Madhavan-Fodor to include the above recited limitations as taught by Wang in order to reducing the effects of IMD (Wang; [0044]).

Claim 17,  is rejected under 35 U.S.C. 103 as being unpatentable over Kasslin-Madhavan-Sanderovich.

 Regarding Claim 17, Kasslin-Madhavan teaches The device of claim 14,
wherein the hardware is further configured to before obtaining the first frame, obtain a third frame from the second device, the third frame requesting a response from the first device, wherein the parameters for transmission of the second frame adjusted by the processor is a frequency segment of the medium used for transmission of the second frame and the frequency segment is adjusted based on data in the third frame
 wherein the hardware is further configured to before obtaining the first frame, obtain a third frame from the second device, the third frame requesting a response from the first device, wherein the parameters for transmission of the second frame adjusted by the processor is a frequency segment of the medium used for transmission of the second frame and the frequency segment is adjusted based on data in the third frame (Sanderovich; [0015] ... a first frame for transmission to another apparatus in response to a second frame received from the other apparatus, obtaining a third frame transmitted by the other apparatus in response to the first frame, the third frame including information indicating a difference between a first time that the first frame was received by the other apparatus and a second time that the second frame was transmitted by the other apparatus).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kasslin-Madhavan to include the above recited limitations as taught by Sanderovich in order to provide a wireless communications (Sanderovich; [0015]).

Claim 19,  is rejected under 35 U.S.C. 103 as being unpatentable over Kasslin-Madhavan-Lee

Regarding Claim 19, Kasslin-Madhavan teaches The method of claim 18,  
Kasslin fails to explicitly teach wherein adjusting the transmission of the first frame includes one or more of: delaying transmission of the first frame,
However, in the same field of endeavor, Madhavan teaches, wherein adjusting the transmission of the first frame includes one or more of: delaying transmission of the first frame, (Madhavan; [0072] Upon receipt of a frame (FD-RTS frame described later) for request for full-duplex uplink transmission to be made from the terminal, controller 25 determines full-duplex parameter information, such as the start timing of full duplex communication (start time point etc.), the packet length ... Controller 25 generates a frame (FD-CTS frame described later) in which the determined parameter information is set, and broadcasts or multicast-transmits the frame through transmitter 22 a certain time period) and 
adjusting a power of transmission of the first frame, (Madhavan; [0080] Transmitter 32 extracts a signal component in a desired band from the analog signal, and causes an amplifier to amplify the extracted signal. Transmitter 32 then transmits the amplified signal via antennas 31-1 to 31-N. When the MCS is designated by controller 35, transmitter 32 encodes and modulates the frame or packet on the basis of MCS. When the transmission power is designated by controller 35, transmitter 32 adjusts the operation of the amplifier so as to achieve transmission with this transmission power) and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kasslin to include the above recited limitations as taught by Madhavan in order to receive the frame irrespective of the interference (Madhavan [0049])
Kasslin-Madhavan fails to explicitly teach adjusting a frequency segment of the medium used for transmission of the first frame
adjusting a frequency segment of the medium used for transmission of the first frame
However, in the same field of endeavor, Lee teaches, adjusting a frequency segment of the medium used for transmission of the first frame (Lee; [0114] ...the UE may perform SL congestion control by using a method of adjusting a level of transmit power, ... adjusting a transmission RB size (MCS coordination),). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kasslin-Madhavan to include the above recited limitations as taught by Lee in order to perform SL congestion control (Lee; [0114]).

Claim 20,  is rejected under 35 U.S.C. 103 as being unpatentable over Kasslin-Madhavan-Wang. 

Regarding Claim 20, Kasslin-Madhavan teaches The method of claim 18, 
Kasslin-Madhavan fails to explicitly teach further comprising determining, using the second frame, a path loss along a wireless communication path between the first device and the third device, wherein the transmission of the first frame is adjusted based on the path loss
However, in the same field of endeavor, Wang teaches, further comprising determining, using the second frame, a path loss along a wireless communication path between the first device and the third device, wherein the transmission of the first frame is adjusted based on the path loss (Wang; [0061] ... A method 734 can be executed by a STA when sending data to another STA. According to method 734, a TX power can be adjusted according to PL information for a destination STA).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Kasslin- Madhavan to include the above recited limitations as taught by Wang in order to surpass the expected PL(Wang; [0062]).

Claim 26-28,  are rejected under 35 U.S.C. 103 as being unpatentable over Fodor-Wang

Regarding Claim 26, Fodor teaches, The device of claim 23,
the adjustment to the transmission protocol being for a particular transmission for one or more devices other than the intended receiver
However, in the same field of endeavor, Wang teaches,  the adjustment to the transmission protocol being for a particular transmission for one or more devices other than the intended receiver (Wang; [0043] As a result of the reduced isolation between the noted LTE bands and the ISM band, transmissions associated with one wireless protocol may cause interference by desensitizing the receiver of another wireless protocol...  identifying a period having increased interference potential during an upcoming communication event of one wireless protocol and dynamically adjusting a transmission duration of another wireless protocol).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Fodor to include the above recited limitations as taught by Wang in order to reducing the effects of IMD(Wang; [0044])

Regarding Claim 27, Fodor teaches,  The device of claim 23, 
wherein the expected impact to the intended receiver includes a calculated path loss between a transmit device and the intended receiver of the transmission
However, in the same field of endeavor, Wang teaches, wherein the expected impact to the intended receiver includes a calculated path loss between a transmit device and the intended receiver of the transmission (Wang; [0050]...Upon predicting the second period of potential interference during an upcoming LTE transmission due to ISM aggressor interference, coexistence manager 226 may adjust a transmission duration of ISM module 210 to avoid transmitting with ISM module 210 during the second period.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Fodor to include the above recited limitations as taught by Wang in order to reducing the effects of IMD (Wang; [0044]).

Regarding Claim 28, Fodor teaches, The device of claim 27, 
wherein the transmit device is the device comprising the hardware configured to reduce the potential interference
However, in the same field of endeavor, Wang teaches, wherein the transmit device is the device comprising the hardware configured to reduce the potential interference (Wang; [0108] ... Based on PL information, a sending STA can determine whether parallel data transfer among OBSS's is to take place by estimating RSSI at concurrent transferring STAs in neighboring BSSs. This can reduce the OBSS interference level.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Fodor to include the above recited limitations as taught by Wang in order to reducing the effects of IMD (Wang; [0044]).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fodor .

Regarding Claim 23, Fodor teaches A device comprising:
hardware configured to reduce potential interference by adjusting a transmission protocol in view of an expected impact to an intended receiver of a transmission (Fodor; [0037] ...A network node, which may be equipped with multiple transmit antennas, uses existing schemes to acquire Channel State Information at the Transmitter (CSIT) and uses beamforming to improve the Signal to Noise Ratio (SNR) at intended receivers and reduce the caused interference at non-intended (victim) receivers).

Regarding Claim 24, Fodor teaches The device of claim 23, wherein to reduce potential interference, the hardware is configured to intercept a frame over a communication medium, the intended receiver being associated with the frame, wherein the potential interference is determined in view of the frame being sent to the intended receiver (Fodor; [0037]... A network node 110 (BS1) is transmitting a highly directional beam 130 to its intended receiver 160 (UE1). That transmission causes interference at the victim receiver 150 (UE2), with a transmission from a neighbour node 120).

Regarding Claim 25, Fodor teaches. The device of claim 23, wherein to reduce potential interference, the hardware is configured to monitor for a response frame and, responsive to not identifying the response frame within a threshold amount of time, send a transmit frame to a particular device (Fodor; [0073] ...angular spread of wireless devices in the horizontal and vertical domain is within a first threshold and their path loss from their serving network node is within a second threshold. In some examples the first threshold could correspond to the Half Power Beam Width (HPBW) of the antenna array of the BS and the second threshold is predetermined path loss interval, for example [40 dB<path loss<45 dB].).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/             Examiner, Art Unit 2416  

/AJIT PATEL/             Primary Examiner, Art Unit 2416